COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00182-CV

CITY OF ARLINGTON, TEXAS                                           APPELLANT

                                          V.

SOUTHWIND DEVELOPMENT, LLC                                          APPELLEE

                                      ------------

          FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

                                      ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered appellant's “Agreed Motion To Dismiss Appeal.” It is

the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: GABRIEL, WALKER, and MEIER, JJ.

DELIVERED: December 22, 2011
      1
       See Tex. R. App. P. 47.4.